DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
This is a first Non-Final Office action for the reissue application control No. 16/814,607 (US Patent No. 9,660,133). 
Claims 1-20 are original.  In a preliminary amendment filed on 03/10/2020, applicant has amended claim 19, and added new claims 21-38. Thus claims 1-38 are pending in this application, among those claims 1, 13 and 19 are independent.
 
Information Disclosure Statement (IDS)
IDS filed on 3/10/2020 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 

                                          Claim Objections
Claims 19, 21-38 are objected to because of the following informalities: 
In the amended claim 19, the matter to be omitted by reissue should be enclosed in a single bracket. See MPEP 1453.  
Newly added claims 21-38 should be underlined  See MPEP 14.21.01 V. C.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, 28 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, “the dominant wavelength” lacks antecedent basis.
In claim 26, “can have a thickness” is indefinite, it is unclear as to whether the buffer layer has that particular thickness or not; and “a thickness of greater than 0.1 microns” is indefinite since there is no upper limit and it could go to indefinite.
In claim 28, “the bandgap of the target wavelength” lacks antecedent basis, and it is unclear as to what is the target wavelength.

Reissue Applications
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The reissue declaration filed on 03/10/2020. Does not specifically identify the error in the original patent, thus presenting new claims to correct the error.  Any error in must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP 1414.II.
In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP 1414.II.(B).

Claims 1-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.   

                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schowalter et al., and Chen et al. are cited as of interest.
 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,660,133 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991